Title: John Adams to Abigail Adams, 5 July 1774
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      Falmouth July 5. 1774
     
     I cant be easy without my Pen in my Hand, yet I know not what to write.
     I have this Morning heard a Dialogue between Will. Gardiner and a Captain Pote of Falmouth. Gardiner says he cant subscribe the Non Consumption Agreement, because he has 100 Men coming from England to settle upon Kennebeck River, and he must supply them, which he cant do without English Goods. That Agreement he says may do, at Boston, but not in the Eastern Country. Pote said he never would sign it, and rail’d away at Boston Mobs, drowning Tea, and tarring Malcom.
     James Sullivan at Dinner told us a Story or two.—One Member of the General Court he said as they came down Stairs after their Dissolution at Salem, said to him “Tho we are kill’d we died scrabbling, did not We.”—This is not very witty I think.
     Another Story was of a Piece of Wit of Brother Porter of Salem. He came upon the Floor and asked a Member “What State are you in now?” The Member answered “in a State of Nature.”—Ay says Porter, “and you will be d——d before you will get into a State of Grace.”
     
     
      July 6th.
     
     I spent an Hour last Evening at Mr. Wyers with Judge Cushing. Wyers Father, who has a little Place in the Customs came in. He began, upon Politicks and told us, that Mr. Smith had a Fast last Week which he attended. Mr. Gillman preached, he said, Part of the Day and told them that the Judgments of God upon the Land, were in Consequence of the Mobbs and Riots, which had prevailed in the Country—and then turning to me, old Wyer said “What do you think of that Mr. Adams?”—I answered, I cant say but Mobs and Violences may have been one Cause of our Calamities. I am inclined to think that they do come in for a share: But there are many other Causes; did not Mr. Gillman mention Bribery and Corruption, as another Cause?—He ought to have been impartial, and pointed out the Venality which prevails in the Land as a Cause, as well as Tumults.—“I think he did” says Wyer.
     I might have pursued my Enquiry, whether, he did not mention the Universal Pilfering, Robbery and Picking of Pocketts, which prevails in the Land—as every Mans Pockett upon the Continent is picked every Day, by taking from him Duties without his Consent.
     I might have enquired whether he mentioned the universal Spirit of Debauchery, Dissipation, Luxury, Effeminacy and Gaming which the late ministerial Measures are introducing, &c. &c. &c. but I forbore.
     How much Profaneness, Leudness, Intemperance, &c. have been introduced by the Army and Navy, and Revenue—how much servility, Venality And Artifice and Hypocricy, have been introduced among the Ambitious and Avaricious by the british Politicks of the last 10 Years?
     In short the original faulty Causes of all the Vices which have been introduced, these last 10 Years, are the Political Innovations of the last 10 Years. This is no Justification and a poor Excuse for the Girls who have been debauched, and for the Injustice which has been committed, in some Riots. But surely the Soldiers, Sailors, and Excisemen, who have occasioned these Vices ought not to reproach those they have corrupted. These Tories act the Part of the Devil—they tempt Men and Women into sin, and then reproach them for It, and become soon their Tormentors for it.
     A Tempter and Tormentor, is the Character of the Devil.—Hutchinson, Oliver, and others of their Circle, who for their own Ends of Ambition and Avarice, have procured, promoted, encouraged, councilled, aided and abetted the Taxation of America, have been the Real Tempters of their Countrymen and Women, into all the Vices, sins, Crimes and follies which that Taxation has occasioned: And now by themselves and their Friends, Dependents, and Votaries, they are reproaching those very Men and Women, with those Vices and follies, Sins and Crimes.
     There is not a Sin which prevails more universally and has prevailed longer, than Prodigality, in Furniture, Equipage, Apparell and Diet. And I believe that this Vice, this Sin has as large a Share in drawing down the Judgments of Heaven as any. And perhaps the Punishment that is inflicted, may work medicinally, and cure the Desease.
     
      I am &c.,
      John Adams
     
    